UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
20cr608 (DLC)
-y-
ORDER

 

AQUILINO TORRES,

Defendant.

DENISE COTE, District Judge:

On June 2, 2021, counsel for Victim-1 conducted the in
camera review of the Safe Horizon materials described in the
Court's May 28, 2021 Order. Victim-1i’s counsel has informed the
Court that Victim-1 has no cbjection to the production of the
Safe Horizon materials to the parties, save for the redaction of
Victim-1’s Social Security number and date of birth.
Accordingly, it is hereby

ORDERED that the Safe Horizon records, with Victim-l’'s
Social Security number and date of birth redacted, shail be
produced to the parties. The Court shall contact the parties to
schedule the production of the records.

Dated: New York, New York
June 3, 2021

GENISE COTE
United States District Judge

 
